2020 UT App 106



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                              v.
                   JAMES PAUL FEATHERSTON,
                          Appellant.

                           Opinion
                       No. 20180290-CA
                       Filed July 9, 2020

           Third District Court, Salt Lake Department
              The Honorable Randall N. Skanchy
                          No. 161906299

              Emily Adams, Attorney for Appellant
           Sean D. Reyes and John J. Nielsen, Attorneys
                          for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
in which JUDGES GREGORY K. ORME and KATE APPLEBY concurred.

CHRISTIANSEN FORSTER, Judge:

¶1      James Paul Featherston pleaded guilty to aggravated
kidnapping, and the district court sentenced him to fifteen years
to life in prison. During the sentencing hearing, the State
breached the plea agreement. Featherston appealed. On appeal,
the State conceded the breach, and the parties requested remand
for resentencing before a new district court judge. Accordingly,
this court remanded the case to the district court for that
purpose. On remand, Featherston moved to withdraw his guilty
plea; the court denied that motion and again imposed a sentence
of fifteen years to life. Featherston again appeals, this time
arguing his prior appellate counsel performed deficiently by
agreeing to resentencing as the correct remedy for the State’s
breach instead of requesting remand to seek plea withdrawal.
                        State v. Featherston


Featherston seeks reversal under this claim of ineffective
assistance of counsel. Alternatively, he argues that the
sentencing court erred in considering this court’s prior order as
mandating only resentencing when two possible remedies for
the State’s breach were available to Featherston on remand.
Because Utah’s Plea Withdrawal Statute applies and bars
appellate review of Featherston’s claims of error, we affirm his
conviction and sentence.


                         BACKGROUND

¶2      The State charged Featherston with aggravated
kidnapping, aggravated abuse of a vulnerable adult, obstruction
of justice, and criminal mischief. After his victim (Victim)
testified at the preliminary hearing, Featherston and the State
entered into a plea agreement. As part of that agreement,
Featherston pleaded guilty to aggravated kidnapping, and in
return, the State dismissed the remaining three charges and
agreed to recommend a sentence of six years to life in prison, as
opposed to the statutory fifteen years to life. During the
sentencing hearing, the State emphasized the “depravity” of
Featherston’s crime and argued that the plea agreement was
“against [the State’s] better judgment.” The State further alleged
Featherston “violated the protective order” in favor of Victim
and “sent his former cell mate to visit her to shake her down.”
Despite the State’s “recommendation” of six years to life in
prison, the district court imposed a prison sentence of fifteen
years to life. Featherston appealed, alleging that the district court
abused its discretion by imposing a clearly excessive sentence
and that the State breached the plea agreement.

¶3      In the first appeal, the State conceded that it breached the
agreement by undercutting its purported recommendation with
its ancillary commentary, and Featherston withdrew his abuse of
discretion claim. Pursuant to a stipulation between Featherston
and the State, this court issued an order reversing Featherston’s


20180290-CA                      2               2020 UT App 106
                        State v. Featherston


sentence and remanding the case to the district court for
resentencing before a new judge.

¶4     Back before the district court, citing this court’s decision
in State v. Smit, 2004 UT App 222, 95 P.3d 1203, Featherston
moved to withdraw his guilty plea. He argued that when the
State breaches a plea agreement, the district court has discretion
to determine whether specific performance of the plea
agreement or withdrawal of the guilty plea is the appropriate
remedy for the State’s breach. In support of his motion,
Featherston alleged that the State improperly pressured Victim
and Featherston’s grandparents, which pressure he claimed
forced him to plead guilty. Victim also recanted her preliminary
hearing testimony, claimed she was unsure whether Featherston
was her attacker, and supported Featherston’s allegation of
prosecutorial pressure.

¶5     At the new sentencing hearing, the court denied
Featherston’s motion to withdraw his guilty plea, explaining that
under the mandate rule, 1 “the appeal addressed only the
sentence.” The court noted that (1) “the mandate from the Court
of Appeals was [that Featherston was] ‘entitled to a new
sentencing hearing’”; (2) “the language of the [Court of Appeals’
order] itself is clear, come back for sentencing before another
judge”; and (3) the parties had stipulated to the resentencing.

¶6     Before imposing Featherston’s sentence, the sentencing
court “asked for mitigation” but, having heard from Victim and
Featherston, determined that nothing presented during the
hearing “suggest[ed] mitigation.” Instead, the court noted


1. “The mandate of an appellate court binds the district court
and the parties and affords the district court no discretion
whether to comply with that mandate.” Utah Dep’t of Transp. v.
Ivers, 2009 UT 56, ¶ 8, 218 P.3d 583.




20180290-CA                     3               2020 UT App 106
                        State v. Featherston


“aggravating circumstances” and that “[t]he offense caused
substantial physical and psychological injury to [Victim]. It was
characterized by extreme cruelty and depravity.” The court
stated that Featherston did not admit guilt or show “remorse or
contriteness, but rather defiance,” and it consequently found no
evidence to support deviation from the statutory “presumption
of 15 years to life.” The court then imposed the original sentence
of fifteen years to life in prison. Represented by new appellate
counsel, Featherston again appeals.


            ISSUES AND STANDARDS OF REVIEW

¶7     Featherston raises two main issues on appeal. First, he
argues his prior appellate counsel was ineffective for not seeking
plea withdrawal as a remedy for the State’s breach when he and
the State stipulated to remand. An ineffective-assistance-of-
counsel claim raised for the first time on appeal presents a
question of law. Layton City v. Carr, 2014 UT App 227, ¶ 6, 336
P.3d 587. 2




2. Featherston also argues that the exceptional circumstances
doctrine should be applied to allow him to withdraw his guilty
plea. But the exceptional circumstances doctrine is an exception
to the preservation rule; it is reserved “for the most unusual
circumstances where our failure to consider an issue . . . would
have resulted in manifest injustice” and allows an appellate
court to reach the merits of an unpreserved issue only when “a
rare procedural anomaly has either prevented an appellant from
preserving an issue or excuses a failure to do so.” State v. Brown,
2019 UT App 122, ¶ 24, 447 P.3d 1250 (quotation simplified). The
exceptional circumstances doctrine does not provide an
alternative remedy or avenue for Featherston to seek withdrawal
of his guilty plea in this case.




20180290-CA                     4               2020 UT App 106
                        State v. Featherston


¶8     Second, Featherston alleges that the district court
incorrectly applied the mandate rule after this court returned the
case to the district court for resentencing. “We review the
application of the mandate rule for correctness.” Fish v. Fish, 2016
UT App 125, ¶ 10, 379 P.3d 890. 3


                            ANALYSIS

          I. Ineffective Assistance of Appellate Counsel

¶9     Featherston asserts that his former appellate counsel was
ineffective for failing to request plea withdrawal as a remedy for
the State’s breach of the plea agreement. To succeed on a claim
of ineffective assistance of counsel, the appellant must show
both objectively deficient performance of counsel and that the
deficient performance prejudiced the appellant. Strickland v.
Washington, 466 U.S. 668, 687 (1984). Featherston’s ineffective
assistance claim hinges on his assertion that Utah’s Plea
Withdrawal Statute, see Utah Code Ann. § 77-13-6 (LexisNexis
2017), does not apply when the State breaches a plea agreement
and that his prior appellate counsel should therefore have
requested a remand for plea withdrawal rather than

3. Featherston also asks this court to remand the case to the
district court pursuant to rule 23B of the Utah Rules of Appellate
Procedure so that letters he sent to his prior counsel can be made
part of the record to support his claim of ineffective assistance of
appellate counsel. See Utah R. App. P. 23B. In those letters,
Featherston allegedly asked prior appellate counsel to pursue a
remedy of plea withdrawal. But because we determine that
resentencing was Featherston’s only option on remand from the
first appeal, see infra ¶¶ 9–12, supplementing the record with
letters could not “support a determination that counsel was
ineffective,” and we therefore deny Featherston’s rule 23B
motion. See Utah R. App. P. 23B(a).




20180290-CA                     5                2020 UT App 106
                        State v. Featherston


resentencing. We disagree and hold that the Plea Withdrawal
Statute applies to all plea withdrawals and limits a defendant
who has not timely moved to withdraw a plea to challenging
that guilty plea or the denial of a plea withdrawal request
through post-conviction proceedings. See State v. Badikyan, 2020
UT 3, ¶ 17, 459 P.3d 967; State v. Flora, 2020 UT 2, ¶ 26, 459 P.3d
975. And because Featherston did not comply with the Plea
Withdrawal Statute by moving to withdraw his guilty plea
before he was sentenced originally, the statute prevents this
court from considering his challenge to his guilty plea on appeal
and resolves the issue of whether his appellate counsel rendered
deficient performance.

¶10 Through the Plea Withdrawal Statute, our legislature has
dictated that a plea of guilty may be withdrawn “only upon
leave of the court and a showing,” “before sentence is
announced,” “that [the plea] was not knowingly and voluntarily
made.” Utah Code Ann. § 77-13-6(2)(a)–(b). Once a defendant
has been sentenced, the statute expressly states that any
challenge to a guilty plea may be pursued only under the Post-
Conviction Remedies Act (PCRA). Id. § 77-13-6(2)(c). Precedent
from our supreme court supports this conclusion. See Flora, 2020
UT 2, ¶ 12 (“Any challenge to a guilty plea that does not meet
[the] requirements [of the Plea Withdrawal Statute] must be
pursued under the [PCRA] . . . .” (quotation simplified)); State v.
Allgier, 2017 UT 84, ¶¶ 14, 18, 416 P.3d 546 (explaining that “the
Plea Withdrawal Statute limits a defendant’s right to appeal by
requiring the defendant to either withdraw the plea prior to
sentencing, or pursue postconviction relief after sentencing,” and
that “the plain language of the current Plea Withdrawal Statute
explicitly provides the procedural roadmap for post-sentencing
motions to withdraw a plea—and that is through postconviction
relief” (quotation simplified)).

¶11 Thus, there is a fundamental problem with Featherston’s
assertion that his prior appellate counsel was ineffective for not



20180290-CA                     6               2020 UT App 106
                       State v. Featherston


demanding the option of plea withdrawal as a remedy for the
State’s breach of the plea agreement: because Featherston did not
seek to withdraw his plea before he was sentenced, the district
court could have no jurisdiction to consider a motion to
withdraw the plea on remand. See Grimmett v. State, 2007 UT 11,
¶ 24, 152 P.3d 306 (determining that a district court lacks
jurisdiction to consider a defendant’s untimely motion to
withdraw his guilty plea on resentencing); State v. Saenz, 2016
UT App 95, ¶ 6, 373 P.3d 220 (“[B]ecause [the appellant] made
his motion to withdraw his plea after sentencing, the district
court did not have jurisdiction to consider it.”). Rather, any
challenge to the plea would have had to be pursued in post-
conviction proceedings. See Utah Code Ann. § 77-13-6(2)(c)
(stating that any challenge to a guilty plea made after sentencing
must be pursued under the PCRA); see also Gailey v. State, 2016
UT 35, ¶ 20, 379 P.3d 1278 (“We therefore reaffirm our prior
caselaw holding that after sentencing is entered, a defendant
may not file a motion to withdraw a guilty plea or directly
appeal the plea, but must pursue postconviction relief through
the PCRA . . . .”). Consequently, specific performance was the
only procedural option Featherston’s counsel could ask this
court to order in remanding the case. Any request from appellate
counsel for a remedy of plea withdrawal would have been futile
because we could not order a remedy the district court lacked
jurisdiction to entertain. See State v. Nicholls, 2017 UT App 60,
¶ 21, 397 P.3d 709 (“[A] defendant has only a finite window of
time during which to seek plea withdrawal, and missing the
window divests the defendant of the right to appeal anything
but the sentence itself.”); see also State v. Perez-Avila, 2006 UT
App 71, ¶ 7, 131 P.3d 864 (“It is well settled that counsel’s
performance at trial is not deficient if counsel refrains from
making futile objections, motions, or requests.”).

¶12 That the State breached the plea agreement at the original
sentencing hearing does not provide Featherston a post-
sentencing avenue to seek withdrawal of his guilty plea.



20180290-CA                     7              2020 UT App 106
                        State v. Featherston


Although a defendant “has a constitutional right to a remedy” if
the State breaches a plea agreement, State v. Smit, 2004 UT App
222, ¶ 9, 95 P.3d 1203, the appropriate remedy will depend on
the circumstances of each case, see Santobello v. New York, 404
U.S. 257, 263 (1971) (“The ultimate relief to which petitioner is
entitled we leave to the discretion of the state court, which is in a
better position to decide wh[at] the circumstances of this case
require . . . .”). 4 Here, the plain language of the Plea Withdrawal


4. Featherston asserts that State v. Saenz, 2016 UT App 95, 373
P.3d 220, was incorrectly decided and that we should overrule it.
But Saenz was neither incorrectly decided nor inconsistent with
State v. Smit, 2004 UT App 222, 95 P.3d 1203. Like Featherston,
Saenz pleaded guilty in exchange for the prosecutor’s
recommendation at sentencing. See Saenz, 2016 UT App 95, ¶ 2.
At sentencing, the prosecutor made the agreed recommendation
but then drew the court’s attention to prior juvenile
adjudications that seemed to require an enhanced sentence. Id.
¶ 3. The court sentenced Saenz to an enhanced sentence, and
Saenz later sought to withdraw his guilty plea, arguing that the
enhanced sentence was not correctly imposed. Id. ¶¶ 3–4. The
sentencing court agreed with Saenz that it erred in imposing an
enhanced sentence but denied as untimely his motion to
withdraw his guilty plea. Id. ¶ 4. On appeal, this court agreed
that the enhanced sentence was illegal and that Saenz had timely
pursued correction of the sentence under rule 22(e) of the Utah
Rules of Criminal Procedure, id. ¶ 8, but it upheld the denial of
the motion to withdraw as untimely “because Saenz made his
motion to withdraw his plea after sentencing [and] the district
court did not have jurisdiction to consider it,” id. ¶ 6. Here, the
sentence imposed by the sentencing court was not illegal and not
subject to correction under rule 22. See Utah R. Crim. P. 22(e).
        In addition, Featherston suggests that Saenz is inconsistent
with Smit, wherein the defendant moved to withdraw his plea
after sentence was imposed and this court concluded that “when
                                                     (continued…)


20180290-CA                      8               2020 UT App 106
                       State v. Featherston


Statute requires a defendant to make the motion for plea
withdrawal before the court announces sentence. See Utah Code
Ann. § 77-13-6(2)(b) (“A request to withdraw a plea of guilty or
no contest . . . shall be made by motion before sentence is
announced. Sentence may not be announced unless the motion is
denied.”). 5 And our supreme court has repeatedly held that the
Plea Withdrawal Statute imposes a jurisdictional bar and does


(…continued)
a plea agreement is breached by the prosecutor, the proper
remedy is either specific performance of the plea agreement or
withdrawal of the guilty plea both at the discretion of the trial
judge. Accordingly, if the prosecutor in the instant case had
breached the plea agreement, we would remand to the trial court
for a determination of the appropriate remedy.” Smit, 2004 UT
App 222, ¶ 17. But Smit was decided under a prior version of the
Plea Withdrawal Statute, which had a different deadline to seek
withdrawal (within 30 days after sentencing) and a different
standard for granting withdrawal (good cause). See id. ¶¶ 18, 26.
In any event, the Smit court determined that the prosecutor did
not breach the plea agreement, so any discussion of plea
withdrawal was not necessary to the court’s decision. Id. ¶ 17.

5. Featherston argues that applying the requirements of the Plea
Withdrawal Statute to plea breach situations will require a
defendant to be omniscient, requiring a defendant to seek
withdrawal of a guilty plea before the breach even occurs. To the
contrary, those participating in the sentencing hearing are in the
best position to recognize a breach as it occurs. That is, trial
counsel is in the best position to recognize if the State is not
undertaking the agreed commitments, and the district court is in
the best position to consider the merits of a plea withdrawal
request and the appropriate remedy if a breach has occurred,
having just observed the actions and recommendations of both
parties before imposing sentence.




20180290-CA                     9              2020 UT App 106
                       State v. Featherston


not allow defendants to work around this jurisdictional bar
through the exceptions to preservation or through other means.
See Allgier, 2017 UT 84, ¶ 26 (“The [Plea Withdrawal Statute]
speaks directly and comprehensively to the result of failure to
move to withdraw prior to sentencing. . . . Any challenge to a
guilty plea not made within the time period specified in
Subsection (2)(b) shall be pursued under the [PCRA].”
(quotation simplified)). Accordingly, even in the instance of the
State’s breach, because Featherston did not seek to withdraw his
guilty plea before he was sentenced, the district court did not
have jurisdiction to consider his motion to withdraw his plea
later, and his appellate counsel was limited to seeking specific
performance on remand. Thus, counsel was not deficient in
stipulating to that remedy, and Featherston’s ineffective-
assistance-of-counsel challenge accordingly fails. See Strickland,
466 U.S. at 687 (stating that ineffective assistance requires a
showing of deficient performance and prejudice). Featherston
must pursue any challenge to his guilty plea through the PCRA.

                        II. Mandate Rule

¶13 Alternatively, Featherston argues that we should direct
the district court to read the mandate from this court’s prior
order to allow either withdrawal of his guilty plea or
resentencing before a new district court judge. Featherston
argues that this court’s prior order should be read to include the
ability to withdraw his guilty plea because under Santobello v.
New York, 404 U.S. 257 (1971), the remedy for prosecutorial
breach of a plea agreement is withdrawal of the plea or
resentencing. Id. at 263.

¶14 “The mandate rule, unlike the law of the case before a
remand, binds both the district court and the parties to honor the
mandate of the appellate court. The mandate is also binding on
the appellate court should the case return on appeal after
remand.” IHC Health Services, Inc. v. D & K Mgmt., Inc., 2008 UT



20180290-CA                    10              2020 UT App 106
                        State v. Featherston


73, ¶ 28, 196 P.3d 588 (quotation simplified). When Featherston
appealed his first sentence after the State breached the plea
agreement, both parties moved for remand and stipulated to the
appropriate remedy: resentencing before a new district court
judge. Based upon the stipulation, this court issued an order that
granted the parties’ joint motion for summary reversal of
Featherston’s sentence and remanded the case to a different
district court judge for resentencing. Prior to resentencing,
Featherston moved to withdraw his guilty plea, but the district
court declined to grant that motion, citing our rather specific
order and the mandate rule. Our mandate was limited to
resentencing not as an exercise of discretion, but because
resentencing (without the option to move for withdrawal of the
plea) was the only statutory option available to the district court.
At the time Featherston moved to withdraw his plea post-
remand, he had already been sentenced. And although we
reversed the sentence he had received and remanded for
resentencing so that Featherston was allowed to receive the
benefit of the bargain he had struck with the State, our order to
that effect did not restart the period allowed for plea withdrawal
or provide him with an opportunity to challenge his guilty plea.
See Grimmett v. State, 2007 UT 11, ¶ 24, 152 P.3d 306 (holding that
a resentencing order did not reopen the window for a defendant
to seek to withdraw a guilty plea after the jurisdictional deadline
had passed); see also State v. Samul, 2015 UT App 23, ¶ 26, 343
P.3d 719 (“Consequently, ‘a successful motion under rule 22(e)
may have the effect of undoing the sentence, but it will not vest
the defendant with new opportunities to challenge his case in
ways unrelated to sentencing.’” (quoting State v. Smith, 2012 UT
App 247, ¶ 10, 286 P.3d 314)). The district court was not so much
limited by our mandate as by the parameters of the Plea
Withdrawal Statute, which our mandate merely reflected as
Featherston’s only available course of action. Thus, we find no
fault in the district court’s decision to follow that direction.




20180290-CA                     11               2020 UT App 106
                       State v. Featherston


                        CONCLUSION

¶15 Because Featherston did not seek to withdraw his guilty
plea before he was first sentenced based on the State’s breach,
the Plea Withdrawal Statute prevents this court from
considering the challenge to his guilty plea on appeal and
resolves the issue of whether his appellate counsel rendered
deficient performance. Moreover, the district court appropriately
followed our mandate in resentencing Featherston after his case
was remanded. Affirmed.




20180290-CA                    12              2020 UT App 106